Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered January 10, 1994, convicting defendant, after a jury trial, of murder in the second degree (two counts) and attempted murder in the second degree, and sentencing him to consecutive terms of 25 years to life on each murder conviction and 8⅓ to 25 years on the attempted murder conviction, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. The jury reasonably chose to reject the illogical and interested alibi evidence offered by defendant.
Defendant contends that the court erred in allowing the eyewitness victim to testify that he sold drugs for defendant. *226Defendant’s untimely mistrial motion failed to preserve this issue, and we decline to reach it in the interest of justice. Were we to review it, we would find the uncharged crime evidence admissible as to identity and motive, in view of the issues raised at trial (see, People v Artis, 220 AD2d 441, lv denied 87 NY2d 897).
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.